DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in for amendment filed 3/15/22 , wherein claims 1-22 were originally pending.  Now, claims 2, 7, 9-11, 13, 18 and 20-22 are cancelled .and claims 23-32 have been added. ,  Now, claims 1, 3-6, 8, 12, 14-17, , 19 and 23-32 are pending consideration, Claims 1-2, 12-13 are amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/22  has been entered.
Information Disclosure Statement
The information disclosure statement (IDSs’) submitted on  2/28/22  was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 
163USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 
717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
explained 
In MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10673593, henceforth, ‘593. Although the claims at issue are not identical, they are not patentably distinct from each other , as explained below:.
Comparison of claim 1 of instant application with claims 14  and dependent claims 18-19 of patent no. ‘593 reveal that following limitations, currently in patent ‘593, are not included in claim 1 of instant application, thus claim 1 of instant application is broader than claim 14 of patent ‘593, and, therefore, claim 1 of instant application is anticipated by
Claim 14 of patent ‘593:
	“receiving a group ACK/NACK message indicating an ACK or a NACK corresponding to the first grant-free uplink transmission and an ACK or a NACK corresponding to a second grant-free uplink transmission from a second UE; wherein the first UE shares a group with the second UE, the group having a group ID, wherein the group 
	Further, following limitation has been added to claim 1 of instant application, but this limitation is comparable to the limitation in claims 18-19 , dependent from claim 14  of patent ’593, and are inclusively  same as following imitation  in claim1 of instant application. Claim 1 of instant application  is, therefore, anticipated by 
claims 14 together with  claims 18 and 19 , dependent from claim 14 of patent ‘593.
	“ receiving a HARQ feedback message having a payload that includes multiple positions, wherein there is a mapping between each one of the multiple positions and a respective different HARQ process ID for the UE, and wherein each one of the multiple positions includes an indication of an acknowledgement (ACK) or a negative acknowledgement (NACK) corresponding to the respective different, HARQ process ID for the UE. “
	Claim 12 of instant application is similar to claim 1 of instant application.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or 
as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, , 8-9,12, 14- 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over, KOIVISTO et al (US 20130195047), henceforth, ‘047 in view of  in view of Liu et al (US 20170034845),  henceforth, ‘845 and, further, in view of Damnjanovic et al ( US 20150049709), henceforth.’709.
For claims 1 and 12, ‘047 discloses following limitations:
A method performed by a user equipment (UE) comprising: 
(‘047: METHOD AND APPARATUS IMPLEMENTING CHANNEL QUALITY CONTRO, see title. Further in [0002]---methods and devices configured to merge multiple transmission acknowledgement items and to communicate demerging information in a packet based communication system. [0052] FIGS. 10 and 11 show exemplary method steps carried out by and implemented at the User Equipment side, UE side, according to one aspect of the invention;) 
receiving a HARQ feedback message having a payload that includes ---an indication of an acknowledgement (ACK) or a negative acknowledgement (NACK) corresponding to the respective different HARQ process ID for the UE..  
(‘047: [0004] The PHICH (physical HARQ indicator channel) channel carries acknowledgement/negative-
acknowledgement (ACK/NACK) indications in support of uplink (UL) synchronous hybrid automatic repeat request (HARQ) operation. Further, in [0104], a position of ACK/NACK bit(s) in an E-PHICH transmission to be transmitted subsequently is communicated to at least one of the UEs. Thereby, for each of the UEs different positions of ACK/NACK bits are to be applied. Thus, such transmission is transmitted dedicated to certain UEs as implied in FIG. 9 by the separate signal ones for each UE. [0137], FIG. 12 illustrates exemplary method steps carried out by and implemented at the evolved Node B side, eNodeB side, according to one aspect of the invention. The process starts with an initial step S21 at the eNB. In the following step S22 an E-PHICH configuration is transmitted, comprising at least information regarding scheduled resource blocks as well as the used RNTI. In the next step S23, index(es) indicating position(s) of ACK/NACK bit(s) for certain recipients are communicated. Such indexes may be communicated via explicit signaling (Reads on payload), i.e. via a transmitted configuration message (Payload). It is to be noted that such transmission is a transmission dedicated to one receiver, wherein in each dedicated transmission index(es) intended for merely the certain receiver are contained . (Certain receiver reads on identifier ). Such indexes may further be communicated via implicit signaling. For example the index can be mapped e.g. to the information carried in the corresponding uplink grant. [0144] In step S30, the set acknowledgment states are merged into an E-PHICH DCI. Such merging is performed in line with the ACK/NACK bit positions communicated to the individual involved UEs. [0145] As a result, a DCI format wherein each position is allocated to a pair of an intended receiver and a corresponding TB of an already received PUSCH transmission is formed. 
‘047 does not disclose following limitation, which is disclosed by ‘845 , as follows:
transmitting a transport block (TB) to a base station in a grant-free uplink transmission, the TB associated with a hybrid automatic repeat request (HARQ) process identifier (ID); 
(‘845:,  [0071] FIG. 8 is a high level block diagram describing signaling between the base station 102 and UE 104 to implement link adaptation in a grant-free transmission scheme. --- The base station can use various high-level signaling such as a broadcast channel or a slow signaling channel to indicate to the UEs that grant-free transmissions can be used with link adaptation within the MCS limit. Further, in [0076]--- Other control information such as a HARQ ID for HARQ processes may be included.)
It would have been obvious, before the date of invention, to a person of ordinary skill in the art to combine 
limitations of ‘845 with those of ‘047 for the advantage of reducing delay/latency in communication.
‘047 in view of ‘845  does not disclose following limitation, which is disclosed by ‘709, as follows:
includes multiple positions, wherein there is a mapping between each one of the multiple positions and a 
respective different HARQ process ID for the UE, and wherein each one of the multiple positions
(‘709:,[0012],  the group HARQ feedback message ( Reads on HARQ feedback message having a payload ) may include a bitmap (payload mapping bits) that indicates, based on a position in the bitmap, a process identifier (Reads on Harq process identifier-ID) for each of the plurality of data subframes correctly decoded. In some examples, transmitting the group HARQ feedback message for the plurality of data subframes ( Reads on  mapping between each one of the multiple positions and a respective different HARQ process ID for the UE,) may include transmitting the group HARQ feedback message.
It would have been obvious, before the date of invention, to a person of ordinary skill in the art to combine limitations of ‘709 with those of ‘047 in view of ‘845  for the advantage of acknowledgment for each of the plurality of data subframes decoded by the UE..

For claims 3 and 14, ‘047 in view of ‘’845 and , further, in view of ‘709  disclose all limitations of subject 
matter, as applied to preceding claims 1 and 12 respectively. ‘047, further, discloses following limitation:
wherein each position of the multiple positions includes a bit indicating an ACK or a NACK for a respective different TB.
(‘047: [0104], a position of ACK/NACK bit(s) in an E-PHICH transmission to be transmitted subsequently is communicated to at least one of the UEs. Thereby, for each of the UEs different positions of ACK/NACK bits are to be applied. Thus, such transmission is transmitted dedicated to certain UEs as implied in FIG. 9 by the separate signal ones for each UE.)

For claims 4 and 15, ‘047 in view of ‘’845 and , further, in view of ‘709  disclose all limitations of subject matter, as applied to preceding claims 1 and 12respectively. ‘047, further, discloses following limitation:
the UE transmitting multiple TBs to the base station, each TB of the multiple TBs corresponding to a different 
HARQ process ID, and wherein each one of the multiple positions provides the HARQ feedback for a respective 
different one of the multiple TBs transmitted by the UE.
(’047: [0108] --- the eNB determines respective ACK/NACK feedbacks, one for each TB of the received at least one PUSCH transmission, and merges the corresponding acknowledgement information items to a E-PHICH DCI format (Reads in HARQ identifier). Thereby, the positions as stated above describe portions within such E-PHICH DCI format to be transmitted. Thus, the eNB positions the acknowledgement information items intended for certain UEs according to the positions previously communicated to said certain UEs.(Certain UES reads on identifier of UE).

For claims 5 and 16 ‘‘047 in view of ‘’845 and , further, in view of ‘709  disclose all limitations of subject matter, as applied to preceding claims 1 and 12 respectively. ‘047, further, discloses following limitation:
wherein the DCI is associated with a UE ID of the UE.
 (’047: [0108] --- the eNB determines respective ACK/NACK feedbacks, one for each TB of the received at least one PUSCH transmission, and merges the corresponding acknowledgement information items to a E-PHICH DCI the positions as stated above describe portions within such E-PHICH DCI format (Reads on HARQ feedback comprises DCI) to be transmitted. Thus, the eNB positions the acknowledgement information items intended for certain UEs according to the positions previously communicated to said certain UEs.(Certain UES reads on identifier of UE).

For claims 8 and 19, ‘047 in view of ‘’845 disclose all limitations of subject matter, as applied to preceding 
claims 1 and 12 respectively. ‘047, further, discloses following limitation:
wherein the UE is a first UE, wherein the HARQ feedback message is a group ACK/NACK message, and wherein the HARQ feedback message includes another position that provides HARQ feedback for a second UE.
(‘047:  see fig. 9 and ¶s [0100], [0102], [0104]-[0105], [0100] In FIG. 9, an eNB and two UEs are shown, wherein said two UEs exemplarily signify a plurality of UEs. [0102]--- The identifier corresponds to a radio network temporary identifier (RNTI) for the E -PHICH, which is used to address messages provided with such E -PHICH-RNTI to the intended receivers.  [0104] Further, a position of ACK/NACK bit(s) in an E -PHICH transmission to be transmitted subsequently is communicated to at least one of the UEs. Thereby, for each of the UEs different 
positions of ACK/NACK bits are to be applied. Thus, such transmission is transmitted dedicated to certain UEs 
 (Reads on position dedicated to second UE)as implied in FIG. 9 by the separate signal ones for each UE.)

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over, KOIVISTO et al 
‘047 in view of  ‘845 in view of ‘709  and, further, in view of Sartori et al (US 20130229957), henceforth, ‘957 .
For claims 6 and 17 ‘047 in view of ‘’845 and , further, in view of ‘709  disclose all limitations of subject matter, as applied to preceding claims 1&5 and 12&16 respectively. ‘047, further, discloses following limitation:
wherein the DCI is associated with a UE ID of the UE and a cyclic redundancy check (CRC) field of the DCI is masked with the UE ID. 
(’047: [0108] --- merges the corresponding acknowledgement information items to a E-PHICH (  Physical Hybrid ARQ Indicator Channel) carries HARQ (Hybrid ARQ) ACK/NAK’s and is transmitted in terms of PHICH groups) DCI format (Reads in HARQ identifier).  Thereby, the positions as stated above describe portions within such E-PHICH DCI format to be transmitted. Thus, the eNB positions the acknowledgement information items intended for 
‘047 in view of ‘845 in view of ‘709 does not disclose following limitation, which is disclosed by ‘957, as follows:
wherein the DCI is associated with a UE ID of the UE and a cyclic redundancy check (CRC) field of the DCI is masked with the UE ID.
(‘957: [0014] The method also includes identifying one of the UEs as authorized to transmit and generating a cyclical redundancy check (CRC) using downlink control information (DCI) and masking the CRC with the group identification for each of the UEs in the DMC (Direct Mobile Communication )  group.)
It would have been obvious, before the date of invention, to a person of ordinary skill in the art to combine limitations of ‘709957 with those of ‘047 in view of ‘845  and, further, in view of ‘709 for the advantage of identifying which of the user equipments in the DMC group is authorized to transmit and which are required to receive.

Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over, KOIVISTO et al ‘047 in view of 
‘845 in view of ‘709  and, further, in view of Han et al (US 20140161034), henceforth, ‘034 .
For claims 23 and 28,  ‘047 in view of ‘’845 and , further, in view of ‘709  disclose all limitations of subject matter, as applied to preceding claims 1 and 12 respectively. ‘047, further, discloses following limitation:
wherein a resource for the grant-free uplink transmission is configured, by radio resource control (RRC) signaling, without a grant in downlink control information (DCI).
(‘034:, [0057], if the access node/eNB chooses to configure the downlink control region on an unlicensed  ( Reads on Grant-free) band carrier, the eNB would need to send such RRC signaling to each UE and the eNB cannot utilize this downlink control region for control signaling on the cell until the last UE sends its RRC configuration complete message back to eNB in reply.
It would have been obvious, before the date of invention, to a person of ordinary skill in the art to combine limitations of ‘034 with those of ‘047 in view of ‘845  and, further, in view of ‘709 for the advantage of identifying which of the user equipments in the DMC group is authorized to transmit and which are required to receive.
Allowable Subject Matter
Claims 24-27 and 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As recited by claims 24 and 29;
wherein after transmitting an initial grant-free transmission of the TB, the method further comprises: starting to monitor for the indication of the ACK or the NACK for the TB once a time period configured in radio resource control (RRC) signaling has passed after the initial grant-free transmission of the TB finishes.
As recited by claims 25 and 30;
wherein the transmitting the TB in the grant-free uplink transmission comprises transmitting one or more grant-free repetitions of the TB, and the method further comprises: starting to monitor for the indication of the ACK or the NACK for the TB once a time period configured in radio resource control (RRC) signaling has passed after a last repetition of the repetitions finishes.
As recited by claims 26 and 31;(Claims 27 and 32 depend from claims 26 and 31  respectively);
wherein an earliest time of the indication of the ACK or the NACK for the TB to be received by the UE is after a time period configured in RRC signalling since an initial grant-free transmission or a last repetition of repetitions of the TB finishes.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8, 12, 14-17, , 19 and 23-32  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Further Double Patenting rejection sustains in view of explanation above,
PRIOR ART
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung et al ( US 20120327885) discloses The present invention relates to a wireless communication system supporting carrier aggregation. More specifically, the present invention relates to a method in which a terminal transmits ACK/NACK and to a device therefor; and relates to a method comprising the steps of: receiving one or more items of data .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed 
to INDER P MEHRA whose telephone number is (571)272-3170. The examiner can normally be reached on 10 
AM - 6.30 PM from Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sirilakshmi Kumar 
can be reached on (571) 272-7769. The fax phone number for the organization where this application or 
proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/INDER P MEHRA/
Primary Examiner, Art Unit 2647